Title: To Thomas Jefferson from Jared Mansfield, 26 January 1821
From: Mansfield, Jared
To: Jefferson, Thomas


Sir,
West Point
Jany 26th 1821
The Superintendent, Officers, Professors, Instructors, & Cadets of the U. States’ Mil. Academy, impressed, with a high sense of the great services, you have rendered the Nation, & that this Institution, with which they are connected, originated under Your patronage, & presidency, are anxious for some special, & appropriate memorial of your person, which may descend to posterity. They have already in the Academic Library the portraits of the Great Washington the Founder of Our Republic, & of Col. Williams the first Chief of the Mil. Academy, & they wish to add yours to the number, as being alike one of the Founders, & Patrons of both.  Presuming on Your goodness, they have already engaged one of the best Portrait Painters of our Country (Mr Sully of Philadelphia) to wait on You for that purpose, whenever it may suit your convenience.May I request, Sir that you would gratify us by sitting to him for Your picture, & that you would signify to me as acting in behalf of my Colleagues, the time when Mr Sully may be permitted to attend you for that Purpose.I am with the most profound respect, Your Obedt & devotd humbe servtJared MansfieldProfr at Mil. Acady